Matter of K. M. A. (Hampton) (2022 NY Slip Op 04163)





Matter of K. M. A. (Hampton)


2022 NY Slip Op 04163


Decided on June 29, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
ANGELA G. IANNACCI
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2020-02002
 (Index No. 20897/10)

[*1]In the Matter of K. M. A. (Anonymous). Nancy A. Hampton, nonparty-appellant.


Moritt Hock & Hamroff, LLP, Garden City, NY (Nancy A. Hampton pro se of counsel), for nonparty-appellant.

DECISION & ORDER
In a guardianship proceeding, nonparty Nancy A. Hampton appeals from an order of the Supreme Court, Suffolk County (Richard I. Horowitz, J.), dated November 27, 2019. The order denied the application of nonparty Nancy A. Hampton for an award of attorneys' fees incurred on behalf of the trustee of the supplemental needs trust of K. M. A., an incapacitated person.
ORDERED that on the Court's own motion, the notice of appeal is deemed to be by nonparty Nancy A. Hampton (see CPLR 2001; Matter of Tagliaferri v Weiler, 1 NY3d 605); and it is further,
ORDERED that on the Court's own motion, the notice of appeal is deemed to be an application for leave to appeal, and leave to appeal is granted (see CPLR 5701[c]); and it is further,
ORDERED that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Suffolk County, for a new determination in accordance herewith.
In this guardianship proceeding, nonparty Nancy A. Hampton (hereinafter the appellant), of counsel to the firm of Morrit Hock & Hamroff, LLP (hereinafter MHH), represented the trustee of the supplemental needs trust of K. M. A., an incapacitated person. By order dated November 1, 2018, the Supreme Court, inter alia, directed the appellant to submit an affirmation of services "to enable the Court to determine an award of fees." In compliance therewith, the appellant submitted an affirmation dated November 8, 2018, seeking an award of attorneys' fees on behalf of herself and MHH for services performed from April 30, 2018, through November 6, 2018. In an order dated November 27, 2019, the court denied the application, finding, among other things, that the request was for compensation for services rendered from "February 2, 2017 through March 1, 2018." This appeal ensued.
The Supreme Court improperly denied the application for an award of attorneys' fees, as its determination was based upon an error regarding the relevant time period for the services rendered. Accordingly, we reverse the order and remit the matter to the Supreme Court, Suffolk County, for a new determination of the application for an award of attorneys' fees.
BRATHWAITE NELSON, J.P., IANNACCI, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court